                                                    Case 20-12456-JTD   Doc 294          Filed 11/05/20          Page 1 of 3
Court Conference                                                                                        U.S. Bankruptcy Court-District of Delaware
           Calendar Date:              11/05/2020                                                      Confirmed Telephonic Appearance Schedule
           Calendar Time:              11:00 AM ET
                                                                                                                                       Honorable John T. Dorsey
                                                                                                                                                     Courtroom
                                                                                                                                             Amended Calendar Nov 5 2020 7:48AM

 Page #       Item #    Case Name        Case #      Proceeding          App ID Appearing               Telephone       Firm Name                          Representing
                        RTI Holding      20-12456    Hearing            10941634   Elihu E. Allinson    (302)           Sullivan Hazeltine Allinson, LLC   Creditor, PACA
                        Company, LLC                                                                    428-8191 ext.                                      Creditors / LIVE
                        RTI Holding      20-12456    Hearing            10939471   Nancy Bello          (212)           Kramer Levin Naftalis & Frankel    Creditor, Official
                        Company, LLC                                                                    715-9333 ext.   LLP                                Committee of
                                                                                                                                                           Unsecured Creditors /
                                                                                                                                                           LISTEN ONLY
                        RTI Holding      20-12456    Hearing            10943485   Alex Boerema         (800)           CR3 Partners LLC                   Debtor, RTI Holding
                        Company, LLC                                                                    782-7176 ext.                                      Company, LLC / LISTEN
                                                                                                                                                           ONLY
                        RTI Holding      20-12456    Hearing            10923371   Ryan E. Davis        (407)           Winderweedle, Haines, Ward &       Creditor, Chester C.
                        Company, LLC                                                                    423-4246 ext.   Woodman PA                         Fosgate Company /
                                                                                                                                                           LISTEN ONLY
                        RTI Holding      20-12456    Hearing            10942415   David Dean           (302)           Cole Schotz P.C.                   Creditor, Unsecured
                        Company, LLC                                                                    651-2012 ext.                                      Creditors Committee /
                                                                                                                                                           LIVE
                        RTI Holding      20-12456    Hearing            10940692   Jeffrey W.           (310)           Pachulski Stang Ziehl & Jones      Debtor, RTI Holding
                        Company, LLC                                               Dulberg              772-2355 ext.                                      Company, LLC / LIVE
                        RTI Holding      20-12456    Hearing            10941290   Katharina Earle      (302)           Ashby & Geddes                     Interested Party, TCW
                        Company, LLC                                                                    654-1888 ext.                                      Lending / LIVE
                        RTI Holding      20-12456    Hearing            10943458   Brian Esser          (865)           Ruby Tuesday, Inc.                 Client, Brian Esser /
                        Company, LLC                                                                    380-7638 ext.                                      LIVE
                        RTI Holding      20-12456    Hearing            10943480   Sugi Hadiwijaya      (214)           CR3 Partners LLC                   Debtor, RTI Holding
                        Company, LLC                                                                    551-5742 ext.                                      Company, LLC / LIVE
                        RTI Holding      20-12456    Hearing            10941377   Melissa Harris       (202)           Pension Benefit Guaranty           Creditor, Pension
                        Company, LLC                                                                    229-3019 ext.   Corporation                        Benefit Guaranty
                                                                                                                                                           Corporation / LISTEN
                                                                                                                                                           ONLY
                        RTI Holding      20-12456    Hearing            10944710   Leslie C.            (302)           Ballard Spahr LLP                  Creditor, Various
                        Company, LLC                                               Heilman              252-4446 ext.                                      Landlords / LIVE
                        RTI Holding      20-12456    Hearing            10919370   Caleb T.             (423)           Husch Blackwell LLP                Creditor, Safety National
                        Company, LLC                                               Holzaepfel           755-2654 ext.                                      / LISTEN ONLY
                        RTI Holding      20-12456    Hearing            10943473   Shawn                (865)           Ruby Tuesday, Inc.                 Client, Shawn Lederman
                        Company, LLC                                               Lederman             379-5700 ext.                                      / LIVE
                        RTI Holding      20-12456    Hearing            10943452   Gaston Loomis        (302)           McElroy, Deutsch, Mulvaney &       Creditor, Liberty Mutual
                        Company, LLC                                                                    367-8393 ext.   Carpenter, LLP                     Insurance Company /
                                                                                                                                                           LIVE

Peggy Drasal ext. 802                                                    CourtConfCal2009                                                                                  Page 1 of 6
                        RTI Holding    20-12456   Case  20-12456-JTD
                                                   Hearing             Doc 294    Filed 11/05/20
                                                                             Stephanie
                                                                       10943466             (865)             PageRuby
                                                                                                                   2 ofTuesday,
                                                                                                                        3       Inc.                    Client, Stephanie
                        Company, LLC                                              Medley             380-7638 ext.                                      Medley / LIVE
                        RTI Holding    20-12456    Hearing             10942927   Robert W Miller    (615)           Manier & Herod                     Creditor, Liberty Mutual
                        Company, LLC                                                                 742-9372 ext.                                      Insurance Company /
                                                                                                                                                        LIVE
                        RTI Holding    20-12456    Hearing             10941388   Courtney Morgan    (202)           Pension Benefit Guaranty           Creditor, Pension
                        Company, LLC                                                                 326-4020 ext.   Corporation                        Benefit Guaranty
                                                                                                                                                        Corporation / LISTEN
                                                                                                                                                        ONLY
                        RTI Holding    20-12456    Hearing             10944427   Sean O'Neal        (212)           Cleary Gottlieb Steen & Hamilton   Creditor, Goldman
                        Company, LLC                                                                 225-2773 ext.   LLP                                Sachs / LIVE
                        RTI Holding    20-12456    Hearing             10940687   James E. O'Neill   (302)           Pachulski Stang Ziehl & Jones      Debtor, RTI Holding
                        Company, LLC                                                                 652-4100 ext.                                      Company, LLC / LIVE
                        RTI Holding    20-12456    Hearing             10940688   Richard            (310)           Pachulski Stang Ziehl & Jones      Debtor, RTI Holding
                        Company, LLC                                              Pachulski          277-6910 ext.                                      Company, LLC / LIVE
                        RTI Holding    20-12456    Hearing             10940695   Malhar S. Pagay    (310)           Pachulski Stang Ziehl & Jones      Debtor, RTI Holding
                        Company, LLC                                                                 772-2335 ext.                                      Company, LLC / LIVE
                        RTI Holding    20-12456    Hearing             10944595   Lisa M. Peters     (402)           Kutak Rock LLP                     Interested Party, CNL
                        Company, LLC                                                                 661-8609 ext.                                      Funding 2000-A, LP /
                                                                                                                                                        LISTEN ONLY
                        RTI Holding    20-12456    Hearing             10941276   Philip S. Ratner   (212)           Paul Hastings LLP                  Interested Party, TCW
                        Company, LLC                                                                 318-6014 ext.                                      Lending / LIVE
                        RTI Holding    20-12456    Hearing             10941403   Linda              (302)           Office of the United States        U.S. Trustee, Linda
                        Company, LLC                                              Richenderfer       573-6491 ext.   Trustee                            Richenderfer / LIVE
                        RTI Holding    20-12456    Hearing             10939438   Adam Rogoff        (212)           Kramer Levin Naftalis & Frankel    Creditor, Official
                        Company, LLC                                                                 715-9285 ext.   LLP                                Committee of
                                                                                                                                                        Unsecured Creditors /
                                                                                                                                                        LIVE
                        RTI Holding    20-12456    Hearing             10943290   Katherine          (602)           Ballard Spahr LLP                  Creditor, STORE Capital
                        Company, LLC                                              Sanchez            798-5400 ext.                                      Corporation / LIVE
                                                                                                     5422
                        RTI Holding    20-12456    Hearing             10942702   Jason B.           (212)           Reorg Research, Inc.               Interested Party, Reorg
                        Company, LLC                                              Sanjana            588-8890 ext.                                      Research, Inc. / LISTEN
                                                                                                                                                        ONLY
                        RTI Holding    20-12456    Hearing             10939461   Robert T.          (212)           Kramer Levin Naftalis & Frankel    Creditor, Official
                        Company, LLC                                              Schmidt            715-9527 ext.   LLP                                Committee of
                                                                                                                                                        Unsecured Creditors /
                                                                                                                                                        LIVE
                        RTI Holding    20-12456    Hearing             10942827   Jennifer Sharret   (212)           Kramer Levin Naftalis & Frankel    Creditor, Official
                        Company, LLC                                                                 715-9516 ext.   LLP                                Committee of
                                                                                                                                                        Unsecured Creditors /
                                                                                                                                                        LIVE
                        RTI Holding    20-12456    Hearing             10941264   Gregory A.         (302)           Ashby & Geddes                     Interested Party, TCW
                        Company, LLC                                              Taylor             654-1888 ext.                                      Lending / LIVE
                        RTI Holding    20-12456    Hearing             10943491   David Tiffany      (602)           CR3 Partners LLC                   Debtor, RTI Holding
                        Company, LLC                                                                 799-7397 ext.                                      Company, LLC / LIVE
                        RTI Holding    20-12456    Hearing             10944445   Jane VanLare       (212)           Cleary Gottlieb Steen & Hamilton   Creditor, Goldman
                        Company, LLC                                                                 225-2872 ext.   LLP                                Sachs / LIVE


Peggy Drasal ext. 802                                                   CourtConfCal2009                                                                                Page 2 of 6
                        RTI Holding    20-12456   Case  20-12456-JTD
                                                   Hearing             Doc 294    Filed
                                                                             Michael
                                                                       10944421      D. 11/05/20
                                                                                            (212)          PageCleary
                                                                                                                3 of Gottlieb
                                                                                                                      3       Steen & Hamilton   Creditor, Goldman
                        Company, LLC                                              Weinberg        225-2856 ext.   LLP                            Sachs / LISTEN ONLY
                        RTI Holding    20-12456    Hearing             10937734   Sean T Wilson   (212)           Kelley Drye & Warren LLP       Creditor, Aston
                        Company, LLC                                                              808-7925 ext.                                  properties Inc. / LIVE




Peggy Drasal ext. 802                                                   CourtConfCal2009                                                                         Page 3 of 6
